United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2228
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Adam S. Battiest,                       *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: October 14, 2008
                                Filed: January 26, 2009
                                 ___________

Before MELLOY, BEAM, and GRUENDER, Circuit Judges.
                           ___________

MELLOY, Circuit Judge.

       Adam Battiest pleaded guilty to attempting to distribute child pornography, in
violation of 18 U.S.C. § 2252(a)(2); receipt of child pornography, in violation of 18
U.S.C. § 2252(a)(2); and possession of child pornography, in violation of 18 U.S.C.
§ 2252(a)(4). The district court1 sentenced Battiest to 188 months’ imprisonment.
Battiest appeals, arguing the sentence is unreasonable. We affirm.



      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
                                          I.

      On August 26, 2005, a Kansas City, Missouri, detective learned that an
individual with the Internet screen name “itsnu2” was operating an Internet website
containing child pornography. The detective identified “itsnu2” as Battiest. On
August 29, 2005, the detective went online and, posing as a 14-year-old female,
contacted Battiest. Using the screen name “katlyn_14dancn,” the detective then had
a conversation with Battiest in which Battiest admitted operating the website
containing child pornography.

       On September 1, 2005, police executed a search warrant at Battiest’s home.
Police recovered a small amount of marijuana; three pictures of Battiest’s 17-year-old
female neighbor hanging on the wall next to Battiest’s bed; two pictures of Battiest’s
5-year-old female cousin bathing, which Battiest had stolen from a family member;
two pairs of children’s underwear, which Battiest had stolen from a laundromat; a
computer with 200 child pornography images and 20 to 30 child pornography videos;
software containing child pornography; and printed images of child pornography
depicting young females, approximately 7 to 12 years old, engaged in sexually explicit
conduct. One photo in particular contained an image of a young female bound with
rope around her neck and her hands tied behind her back. Officers searched Battiest’s
vehicle and discovered a rope and four pairs of handcuffs.

      Following the search, officers interviewed Battiest. Battiest admitted knowing
there was child pornography in his home and on his computer, and he confessed to
being addicted to pornography. He also confessed to creating and operating the
website containing child pornography. He stated he had been collecting child
pornography “for the past couple of years.” He also admitted to engaging in sexual
conversations with minors on the Internet.




                                         -2-
       On September 2, 2005, police released Battiest pending further investigation.
That same day, Battiest logged onto a computer and, still unaware of the undercover
detective, contacted “katlyn_14dancn.” Battiest told the detective he had been
arrested but that he still wanted to meet. Battiest provided the detective with his
address and directions to his home.

      After filing a criminal complaint on September 2, 2005, police arrested Battiest.
On September 28, 2005, a federal grand jury indicted Battiest for (1) knowingly
attempting to distribute child pornography, (2) knowingly receiving child
pornography, (3) knowingly possessing child pornography, and (4) criminal forfeiture.
On February 2, 2006, Battiest pleaded guilty to all counts.

        In February 2006, while awaiting sentencing, Battiest wrote a letter to his 17-
year-old female neighbor. He stated, “I am not going to deny my fetish for younger
girls, but the pictures on my computer were for other reasons than my sexual desire.”
Battiest also wrote that he was molested as a child and feared police would find
pornographic images of him being molested. On June 30, 2006, Battiest wrote a
second letter to an acquaintance. In that letter Battiest stated his conduct “was no big
deal.” He also wrote that if he received a 17-year sentence, “I might want to kill me
some people.” Regarding the latter statement, he wrote “I got a list but I’ll let it be a
surprise.”

       Prior to sentencing, the U.S. Probation Office for the Western District of
Missouri prepared a Presentence Investigation Report (“PSR”). The PSR
recommended the district court consider Battiest an offense-level 34, criminal-history-
category IV offender, yielding an advisory Guidelines range of 210 to 262 months’
imprisonment. Battiest filed objections to the PSR’s Guidelines calculation and
argued for a downward departure based on his history of being sexually abused. Prior
to sentencing, Battiest also submitted letters supporting his claims that he had been
sexually abused as a child and had a history of mental illness and substance abuse.

                                           -3-
These claims were also documented in the PSR and the sentencing memoranda the
parties submitted.

       At sentencing, the district court sustained Battiest’s objection to his criminal-
history calculation. Battiest withdrew his other objections to the PSR’s Guidelines
recommendation. The district court then concluded Battiest’s Guidelines range was
188 to 235 months, based on a finding that Battiest was an offense-level 34, criminal-
history-category III offender. Battiest orally argued for a sentence significantly lower
than the Guidelines range, claiming the range was unduly harsh. He claimed a
sentence of approximately ten years “would be more than sufficient under the 3553
factors” and “a sentence significantly below the range is still sufficient, but not greater
than necessary.” The district court sentenced Battiest to 188 months’ imprisonment
and supervised release for life. Battiest filed a timely notice of appeal.

                                            II.

       “[A]ppellate review of sentencing decisions is limited to determining whether
they are ‘reasonable.’” Gall v. United States, --- U.S. ----, 128 S. Ct. 586, 594 (2007).
We review the reasonableness of a sentence under a “deferential abuse-of-discretion
standard.” Id. at 591.

       Applying Gall, we “‘first ensure that the district court committed no significant
procedural error’” at sentencing. United States v. Shy, 538 F.3d 933, 937 (8th Cir.
2008) (quoting Gall, 128 S. Ct. at 597). “If the decision was ‘procedurally sound,’ we
then review the ‘substantive reasonableness of the sentence’ . . . considering the
totality of the circumstances.” Id. “[I]n determining whether the district court
considered the relevant factors in a particular case, ‘the context for the appellate
court’s review is the entire sentencing record, not merely the district court’s
statements at the hearing.’” United States v. Gray, 533 F.3d 942, 944 (8th Cir. 2008)
(quoting United States v. Perkins, 526 F.3d 1107, 1111 (8th Cir. 2008)).

                                            -4-
      A.     Whether There Was Significant Procedural Error

      Battiest first argues the district court procedurally erred by insufficiently
addressing the sentencing criteria in 18 U.S.C. § 3553, the letters and arguments
Battiest submitted prior to sentencing, and the reasons why its sentence was sufficient
but not greater than necessary. We disagree.

       “We presume that ‘district judges know the law and understand their obligation
to consider all of the § 3553(a) factors.’” Gray, 533 F.3d at 943 (quoting United
States v. Carty, 520 F.3d 984, 992 (9th Cir.) (en banc), cert. denied, 128 S. Ct. 2491
(2008)). Thus, we have a held “‘[a] mechanical recitation of the § 3553(a) factors is
unnecessary . . . particularly when a judge elects simply to apply the advisory
guideline range to a particular case.’” United States v. Zastrow, 534 F.3d 854, 855
(8th Cir. 2008) (quoting United States v. Todd, 521 F.3d 891, 897 (8th Cir. 2008)).
“The Supreme Court [has also] acknowledged that ‘when a judge decides simply to
apply the Guidelines to a particular case, doing so will not necessarily require lengthy
explanation.’” Gray, 533 F.3d at 944 (quoting Rita v. United States, 551 U.S. 338,
127 S. Ct. 2456, 2468 (2007)). Thus, “[w]here a sentencing judge imposes a sentence
within the advisory guideline range, ‘[c]ircumstances may well make clear’ that the
judge believed the case was typical, and ‘rest[ed] his decision upon the Commission’s
own reasoning that the Guidelines sentence is a proper sentence.’” Id. (quoting Rita,
127 S. Ct. at 2468). Applying these standards, the district court did not commit a
procedural error in this case.

       The sentencing record demonstrates the district court had at its disposal the
PSR, the objections to the PSR, the sentencing memoranda, and the letters submitted
on Battiest’s behalf. Those documents addressed the § 3553 factors, Battiest’s life
history, and the parties’ recommendations for sentences that they considered sufficient
but not greater than necessary. The district court also heard oral argument on these
issues from the parties at sentencing. Taken together then, the district court had

                                          -5-
significant exposure to the sentencing issues Battiest claims it failed to adequately
consider.

       Further, it is evident from the record that the district court examined those
materials and considered both the parties’ arguments. This was especially apparent
given that the district court ruled on at least one of the issues in Battiest’s favor.
Finally, we note that not only did the district court find that a lower advisory range
was appropriate, but it sentenced Battiest at the very bottom of the Guidelines range.
In doing so, the district court stated it was sentencing Battiest to such a term because
it had decided to sentence him to supervised release for life, indicating the district
court considered Battiest’s particular case and circumstances. For those reasons, the
district court committed no procedural error at sentencing.

      B.     Whether the Sentence Is Substantively Reasonable

       Regardless of procedural error, Battiest also argues his sentence is substantively
unreasonable. “‘[W]here, as here, the sentence imposed is within the advisory
guideline range, we accord it a presumption of reasonableness.’” Zastrow, 534 F.3d
at 856 (quoting United States v. Harris, 493 F.3d 928, 932 (8th Cir. 2007), cert.
denied, 128 S. Ct. 1263 (2008)). “This presumption . . . may be rebutted by reference
to the statutory sentencing factors found in 18 U.S.C. § 3553(a).” United States v.
Price, 542 F.3d 617, 622 (8th Cir. 2008).

      Citing Kimbrough v. United States, Battiest argues his sentence is substantively
unreasonable because the Guidelines recommend unduly harsh sentences for child-
pornography crimes. Kimbrough v. United States, 552 U.S. ----, 128 S. Ct. 558
(2007). He argues the Guidelines’ recommended child-pornography sentences are
based on unsound policy, lack empirical support, and are sentences “‘greater than
necessary’ to serve the objectives of sentencing.” Id. at 564 (quoting 18 U.S.C. §



                                           -6-
3553(a)). Thus, Battiest claims the district court abused its discretion by not
considering this disparity when sentencing him. We disagree.

       In Kimbrough, the Supreme Court held it was not an abuse of discretion for a
district court to vary from the Guidelines based on its policy disagreement concerning
the disparity between crack and powder cocaine sentences. Id. at 575–76. We have
recognized, however, that Kimbrough did not mandate that district courts consider the
crack/powder sentencing disparity and do not “act[] unreasonably, abuse[] [their]
discretion, or otherwise commit[] error” if they do not. United States v. Roberson,
517 F.3d 990, 995 (8th Cir. 2008). Here, then, even if there were merit to Battiest’s
argument that child pornography sentences are unduly harsh, an issue which we need
not address, we still would not hold the district court abused its discretion by rejecting
Battiest’s claim. Because Battiest presents no other arguments to rebut the
presumption of reasonableness and “the district court considered [Battiest’s]
arguments and found them unpersuasive,” United States v. Phelps, 536 F.3d 862, 869
(8th Cir. 2008), we hold his sentence is substantively reasonable.

                                           III.

      Based on the foregoing, we affirm the judgment of the district court.
                      ______________________________




                                           -7-